.,..   l   ....-
              ,.\




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK
                    -----------------------------------   X
                    In re PLATINUM-BEECHWOOD LITIGATION          18-cv-6658 (JSR)
                    -----------------------------------   X
                    MARTIN TROTT and CHRISTOPER SMITH,
                    as Joint Official Liquidators and
                    Foreign Representatives of PLATINUM
                    PARTNERS VALUE ARBITRAGE FUND L.P.          18-cv-10936 (JSR)
                    (in Official Liquidation), and
                    PLATINUM PARTNERS VALUE ARBITRAGE
                    FUND L. P. ( in Official
                    Liquidation),
                                                              I•,.,.--._ _ _._ - - -... .,



                           Plaintiffs,

                                   -v-

                    PLATINUM MANAGEMENT (NY) LLC et
                    al.,

                           Defendants.
                    -----------------------------------   X
                    MELANIE L. CYGANOWSKI, as Equity
                    Receiver for PLATINUM PARTNERS
                    CREDIT OPPORTUNITIES MASTER FUND
                    LP, PLATINUM PARTNERS CREDIT                18-cv-12018 (JSR)
                    OPPORTUNITIES FUND (TE) L~C,
                    PLATINUM PARTNERS CREDIT ·
                    OPPORTUNITIES FUND LLC, PLATINUM
                    PARTNERS CREDIT OPPORTUNITIES FUND
                    INTERNATIONAL LTD., PLATINUM
                    PARTNERS CREDIT OPPORTUNITIES FUND            MEMORANDUM ORDER
                    INTERNATIONAL (A) LTD., and
                    PLATINUM PARTNERS CREDIT
                    OPPORTUNITIES FUND (BL) LLC,

                           Plaintiff,

                                   -v-

                    BEECHWOOD RE LTD. et al.,

                           Defendants.
                    -----------------------------------   X
;t




     JED S. RAKOFF, U.S.D.J.

            Familiarity with the procedural background to Trott et al.

     v. Platinum Management (NY) LLC et al., 18-cv-10936 (JSR)        (the

     "Trott action") and Cyganowski v. Beechwood Re Ltd. et al., 18-

     cv-12018    (JSR)   (the "Cyganowski action")   is here assumed. As

     relevant here, defendant Ezra Beren was belatedly served with a

     second amended complaint by plaintiffs Martin Trott and

     Christopher Smith, as Joint Official Liquidators and Foreign

     Representatives of Platinum Partners Value Arbi,trage Fund L.P.

     (in Official Liquidation)      ("PPVA") and with an amended third-

     party complaint by third-party plaintiff Senior Health Insurance

     Company of Pennsylvania ("SHIP") in the Cyganowski action. See

     Second Amended Complaint, 18-cv-10936, ECF No. 285 ("SAC");

     Third-Party Complaint, 18-cv-12018, ECF No. 381 ("SHIP TPC").

           Now before the Court is Beren's motion to dismiss all

     claims against him in the SAC and the SHIP TPC. 18-cv-10936, ECF

     No.   490; 18-cv-12018, ECF No. 472; 18-cv-6658, ECF No. 704. For

     the reasons set forth below, the Court grants the motion to

     dismiss the Sixteenth Count (civil conspiracy) and the

     Seventeenth Count (civil RICO)      in the SAC and the Fifth Count

     (civil conspiracy) and the Seventh Count (unjust enrichment) in

     the SHIP TPC, but denies the motion in all other respects.

                The Second .Amended Compiaint in the Trott Action


                                          2
    I.   Allegations in the Second Amended Complaint

         The following allegations against Beren are taken from the

SAC and are assumed true for the purposes of assessing the motion

to dismiss the SAC claims against Beren in the Trott action:

         Beren is part of the groups called the "Platinum

Defendants" and the "Beechwood Defendants" in the SAC. SAC~ 3.

Familiarity with the general allegations against the Platinum

Defendants and the Beechwood Defendants is here assumed. See

generally SAC. While Beren is implicated in certain instances of

group pleading, the individualized allegations against Beren

boil down to the following:   1




1  In their briefs, the parties have included various factual
allegations that are neither in the pleadings nor in the
exhibits incorporated by reference into the pleadings. For
instance, Beren disputes various facts alleged in the SAC. See,
~ ' Memorandum of Law in Support of Ezra Beren's Motion to
Dismiss, 18-cv-10936 (JSR), ECF No. 491 ("Beren Mem.") at 3. Far
more egregiously, a great deal of the Trott plaintiffs'
opposition brief is dedicated to alleging facts nowhere found in
the pleadings regarding Beren's role in the Agera transactions,
the Black Elk scheme, the bribery to Norman Seabrook, etc. See,
e.g., Plaintiffs' Memorandum of Law in Opposition to Ezra
Beren's Motion to Dismiss, 18-cv-10936 (JSR), ECF No. 497 at 9-
17.
      "It is axiomatic that the Complaint cannot be amended by
the briefs in opposition to a motion to dismiss." Red Fort
Capital, Inc. v. Guardhouse Prods, LLC, 397 F. Supp. 3d 456, 476
 (S.D.N.Y. 2019); see also Reyes v. Cty. of Suffolk, 995 F. Supp.
2d 215, 220 (E.D.N.Y. 2014). Accordingly, the Trott plaintiffs'
counsel are hereby directed to file with the Court by no later
than January 3, 2020, a statement, not to exceed 5 double-spaced
pages, explaining (if they can) why monetary sanctions should
not be imposed for this obvious misconduct.

                                   3
From March 2007 until December 2015, Beren served as
Vice President of Platinum Management. In January
2016, Beren was hired by BAM (defined below) as a
credit analyst. [SAC 'II 113.J

[Beren] until the end of 2015 was an investment
manager with responsibility.for overseeing and
managing PPVA's subsidiary RJ Credit and its various
investments (e.g., PEDEVCO), among other investments,
as well as a required member of the valuation
committee that had responsibility for valuing all of
PPVA's assets and investments and was paid a salary
plus incentive compensation based on the increased
value of the investments he managed, whether realized
or unrealized. In 2014, Beren also entered into an
investment management agreement with BAM, for which
he was paid based on the performance of the
investments he managed, so he personally benefitted
from the inflated asset values assigned to PPVA's
assets by the Platinum Defendants and from the
inflated distributions, fees and other payments made
to Platinum Management by PPVA. Beren worked for
BAM/the Beechwood Entities even when those parties
ostensibly were on opposite sides of a transaction
from PPVA. As of January 1, 2016, he worked at BAM
full time. [SAC 'II 12 (xiii) . ]

Due to his management role with Platinum Management
and Beechwood, Beren was involved in the acts that
comprise the First and Second Schemes, including the
misrepresentation of PPVA's NAV, the creation of
Beechwood and the series of transactions between
Beechwood Entities and PPVA that are included in the
Second Scheme. [SAC 'II 144.]

Beren was a portfolio manager for various PPVA
investments and in that capacity participated in
meetings of the valuation committee. As such, he
personally benefitted from the inflated asset values
assigned to PPVA's assets by the Platinum Defendants,
and from the inflated distributions, fees and other
payments made to Platinum Management by PPVA. [SAC 'II
115.]




                         4
          The portfolio managers, such as Small, Beren, Levy
          and Steinberg also contributed to valuation and risk
          determinations. [SAC~ 256.]

          The Platinum Defendants aggressively exercised this
          power, through Nordlicht, as well as through Levy and
          Small who were the portfolio managers for Black Elk.
          However, the other individual Platinum Defendants,
          including Bodner, Huberfeld, Landesman, Saks, Manela,
          SanFilippo, Ottensoser, Beren and Fuchs were aware of
          and participated in the actions and transactions with
          respect to Black Elk and the Black Elk Scheme as set
          forth below.   [SAC ~ 466.]

      The SAC brings claims against Beren, in his capacity as

part of the Platinum Defendants, for breach of fiduciary duty

(First and Second Counts), aiding and abetting breach of

fiduciary duty (Third Count), fraud (Fourth Count), constructive

fraud (Fifth Count), aiding and abetting fraud (Sixth Count),

civil conspiracy (Sixteenth Count), and civil RICO (Seventeenth

Count). It also brings claims against him, in his capacity as

part of the Beechwood Defendants, for aiding and abetting breach

of fiduciary duty (Seventh Count), aiding and abetting fraud

(Eighth Count), unjust enrichment (Fourteenth Count), civil

conspiracy (Sixteenth Count), and civil RICO (Seventeenth

Count).

II.   Analysis

      In order to survive a motion to dismiss, a plaintiff must

"state a claim to relief that is plausible on its face."




                                   5
Ashcroft v. Iqbal, 556 U.S. 662, 678            (2009) . 2 "A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. When

adjudicating a motion to dismiss, the Court "accept[s] all

factual allegations in the complaint and draw[s] all reasonable

inferences in the plaintiff's favor." ATSI Cornrnc'ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98          (2d Cir. 2007). Any claim

rooted in fraud is subject to the heighted pleading standard of

Rule 9(b). See Fed. R. Civ. P. 9(b).

     The relevant legal standards for each specific claim are set

forth in the earlier Opinions and Orders of this Court disposing

of other defendants' motions to dismiss the SAC and the SHIP TPC.

See In re Platinum-Beechwood Litig., No.               18-cv-10936   (JSR),   2019

WL 1570808,   at   *8-10   (S.D.N.Y.   Apr.      11,    2019)   ("Trott   FAC MTD

Opinion"); In re Platinum-Beechwood Litig., No. 18-cv-10936 (JSR),

2019 WL 2569653, at *2-4 (S.D.N.Y. June 21, 2019)               ("Trott SAC MTD

Opinion"); In re Platinum-Beechwood Litig., No. 18-cv-12018 (JSR),

2019 WL 4934967,    at *20-25    (S. D. N. Y.    Oct.   7,   2019)   ("Cyganowski

MTD Opinion").



2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                       6
     A. Fraud-Based Claims (First Through Eighth Counts)

          1. Threshold Question: Whether the Group Pleading
             Doctrine Applies

     Under Fed. R. Civ. P. 9(b), when bringing claims sounding

in fraud, a plaintiff must "(l) specify the statements that the

plaintiff contends were fraudulent,   (2) identify the speaker,

(3) state where and when the statements were made, and (4)

explain why the statements were fraudulent." Lerner v. Fleet

Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006). Notwithstanding

Rule 9(b)'s particularity requirement, however, a plaintiff is

not always obligated to identify the misstatements or omissions

made by each defendant. Instead, "[t)he group pleading doctrine

allows particular statements or omissions to be attributed to

individual defendants even when the exact source of those

statements is unknown." Anwar v. Fairfield Greenwich Ltd., 728

F. Supp. 2d 372, 405 (S.D.N.Y. 2010). "In order to invoke the

group pleading doctrine against a particular defendant the

complaint must allege facts indicating that the defendant was a

corporate insider, with direct involvement in day-to-day

affairs, at the entity issuing the statement." In re Alstom SA,

406 F. Supp. 2d 433, 449 (S.D.N.Y. 2005).

     For the purpose of these fraud-based Counts, the relevant

"statements" at issue include the Platinum Defendants'



                                7
'\       ,,
     i




              persistently inflated reports of PPVA's net asset value   ("NAV"),

              as discussed in the Trott FAC MTD Opinion. See 2019 WL 1570808,

              at *15.

                   The parties dispute as to whether these statements are

              attributable to Beren pursuant to the group pleading doctrine.

              Although the Court recognizes that, as Beren argues, other

              Platinum Defendants such as David Bodner, Murray Huberfeld,

              David Ottensoser, and David Levy allegedly held more influential

              positions than Beren, see Beren Mem. 8-9, Beren nonetheless

              "held a high level position indicating that he was an insider,

              with direct involvement in day-to-day affairs." In re Alstom SA,

              406 F. Supp. 2d at 449. Beren is alleged to have been a Vice

              President of the Platinum Management, portfolio manager for

              various PPVA investments, and "required member of the valuation

              committee," which had "responsibility for valuing all of PPVA's

              assets and investments." SAC! 12(xiii). A deep involvement in

              the valuation committee is far from tangential to the SAC's key

              allegations. Furthermore, Beren's involvement in the valuation

              process, which lies at the core of the First Scheme and the

              Second Scheme, is repeatedly emphasized in the SAC. See, e.g.,

              SAC!! 12(xiii), 115, 256. In sum, these allegations are

              sufficient to charge him with the alleged misstatements of

              PPVA's NAV.


                                              8
           2. Claims for Fraud and Aiding and Abetting Fraud
              (Fourth, Sixth, and Eighth Counts)

      Having determined that the SAC ties Beren to Platinum

Management's misstatements, the Court next turns to the issue of

scienter. A strong inference of fraudulent intent "may be

established either (a) by alleging facts to show that defendants

had both motive and opportunity to commit fraud,    or (b) by

alleging facts that constitute strong circumstantial evidence of

conscious misbehavior or recklessness." Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994).

      Beren argues that the allegations against Bodner,

Huberfeld, Landesman, Levy, and Ottensoser regarding scienter

are considerably more robust than the allegations against Beren,

and that the allegations against Beren do not establish

scienter. Beren Mem. 11-13. However, to the contrary, the SAC

has alleged enough facts to give rise to a strong inference of

fraudulent intent on Beren's part. In addition to being Vice

President, portfolio manager, and required member of the

valuation committee, Beren was allegedly paid a salary plus

incentive compensation based on the increased value of the

investments he managed, whether realized or unrealized. See SAC

~~   12(xiii), 115. Furthermore, Beren is also alleged to have

participated in the fraudulent valuation of PPVA's NAV and



                                  9
worked for certain Beechwood entities, even when these Beechwood

entities were on opposite sides of a transaction from PPVA. Id.

These allegations sufficiently constitute "facts to show that

[Beren] had both motive and opportunity to commit fraud,"

Shields, 25 F.3d at 1128, rather than just a "simple desire to

make more money" as Beren claims, Beren Mem. 13. Therefore, the

Court denies the motion to dismiss the Fourth Count (fraud).

     In addition, the Court denies the motion to dismiss the

Sixth Count (aiding and abetting fraud, against the Platinum

Defendants), as it follows from the Trott plaintiffs' plausible

allegations of primary actor liability in connection with the

fraudulent inflation of PPVA's NAV that the Trott plaintiffs

have plausibly alleged secondary liability as well. Accordingly,

the Court also denies the motion to dismiss the Eighth Count

(aiding and abetting fraud, against the Beechwood Defendants),

as the Court did for other Platinum Defendants who were also

Beechwood Defendants. See Trott FAC MTD Opinion, 2019 WL

1570808, at *17 n.10.

          3. Claims for Breach of Fiduciary Duty, Aiding and
             Abetting Breach of Fiduciary Duty, and Constructive
             Trust (First, Second, Third, Fifth, and Seventh
             Counts)

     In addition to the claims discussed above, the SAC also

brings claims that require the Trott plaintiffs to allege that



                               10
Beren owed PPVA a fiduciary duty. "In determining whether a

fiduciary duty exists, the focus is on whether one person has

reposed trust or confidence in another and whether the second

person accepts the trust and confidence and thereby gains a

resulting superiority or influence over the first." Indep. Asset

Mgmt. LLC v. Zanger, 538 F. Supp. 2d 704, 709 (S.D.N.Y. 2008).

     Here, it is plausibly alleged that such a personal

relationship of trust and confidence exists between Beren and

PPVA. Beren was "an investment manager with responsibility for

overseeing and managing PPVA's subsidiary RJ Credit and its

various investments (e.g., PEDEVCO), among other investments."

SAC 1 12(xiii). In particular, where a "defendant had

discretionary authority to manage [a plaintiff's] investment

accounts, it owed [the plaintiff] a fiduciary duty of the

highest good faith and fair dealing." Assured Guar.   (UK) Ltd. v.

J.P. Morgan Inv. Mgmt. Inc., 915 N.Y.S.2d 7, 16 (1st Dep't

2010), aff'd,   962 N.E.2d 765 (N.Y. 2011). For this reason, the

Court denies Beren's motion to dismiss the First and Second

Counts (breach of fiduciary duty).

     As with the claim for fraud, the SAC plausibly alleges the

claim for aiding and abetting breach of fiduciary duty, because

Beren's secondary actor liability follows from his primary actor

liability and because the Court has previously determined that


                                 11
._,r




       other Platinum Defendants owed fiduciary duty to PPVA.

       Therefore, the Court denies Beren's motion to dismiss the Third

       Count (aiding and abetting breach of fiduciary duty, against the

       Platinum Defendants). Accordingly, the Court also denies the

       motion to dismiss the Seventh Count (aiding and abetting breach

       of fiduciary duty, against the Beechwood Defendants), as the

       Court did for other Platinum Defendants who were also Beechwood

       Defendants. See Trott FAC MTD Opinion, 2019 WL 1570808, at *18

       n.11.

               Lastly, because the Trott plaintiffs have plausibly alleged

       Beren's fiduciary duty to PPVA, they have also stated a claim

       for constructive fraud. See Brown v. Lockwood, 432 N.Y.S.2d 186,

       193-94    (2d Dep't 1980)   ("The elements of a cause of action to

       recover for constructive fraud are the same as those to recover

       for actual fraud with the crucial exception that the element of

       scienter upon the part of the defendant .        . is replaced by a

       requirement that the plaintiff prove the existence of a

       fiduciary or confidential relationship            ."). Therefore, the

       Court denies Beren's motion to dismiss the Fifth Count

       (constructive fraud).

               B. Unjust Enrichment, Civil Conspiracy, and Civil RICO
                  Claims (Fourteenth, Sixteenth, and Seventeenth Counts)




                                           12
0




         The Court denies the motion to dismiss the Fourteenth Count

    (unjust enrichment), because Beren has not set forth any reason

    in his briefs as to why the Court should grant the motion to

    dismiss this claim.

         As to the Sixteenth Count alleging civil conspiracy, under

    New York law civil conspiracy is not an independent tort.

    Instead, "[a]ll that an allegation of conspiracy can accomplish

    is to connect nonactors, who otherwise might escape liability,

    with the acts of their co-conspirators." Burns Jackson Miller

    Summit & Spitzer v. Lindner, 452 N.Y.S.2d 80, 93-94   (2nd Dep't

    1982), aff'd,   451 N.E.2d 459 (N.Y. 1983). Here, the civil

    conspiracy claim,   just like the aiding and abetting claims,

    seeks to hold Beren secondarily liable for the underlying tort -

    primary fraud and breach of fiduciary duty - committed by other

    primary actors such as the Platinum Defendants, and the factual

    allegations of the Sixteenth Count are essentially identical to

    those set forth in the aiding and abetting claims. That is, the

    Trott plaintiffs' conspiracy claim is, on any scenario, entirely

    duplicative of their aiding and abetting claims, and thus the

    Court dismisses the conspiracy claim against Beren. 3 See SAC 11


    3 Each dismissal in this Memorandum Order is with prejudice. For
    most of the claims dismissed, the dismissal cannot be avoided
    simply by better pleading. And with discovery due to close on


                                     13
•'




     960-67; see also Loreley Fin.    (Jersey) No. 3 Ltd. v. Wells Fargo

     Sec., LLC, No. 12-cv-3723 (RJS), 2016 WL 5719749, at *8

     (S.D.N.Y. Sept. 29, 2016)    ("In cases in which Plaintiffs' aiding

     and abetting claims overlap with their conspiracy claims, New

     York courts have allowed the aiding and abetting claims to

     proceed, but have dismissed as duplicative the conspiracy

     claims.").

          Lastly, the civil RICO claim against Beren (the Seventeenth

     Count) should be dismissed for the same reason that the claim

     was dismissed against all moving defendants in the Trott SAC MTD

     Opinion -    i.e., the RICO claim is barred by the RICO amendment,

     which provides that "no person may rely upon any conduct that

     would have been actionable as fraud in the purchase or sale of

     securities to establish a violation of section 1962." 18 U.S.C.

     § 1964(c).

      The SHIP Amended Third-Party Complaint in the Cyganowski Action

     I.   Allegations in the SHIP Amended Third-Party Complaint

          The following allegations against Beren are taken from the

     SHIP TPC and are assumed true for the purposes of assessing the

     motion to dismiss the claims against him in the SHIP TPC.



     December 31, 2019, it is far too late for the relevant
     plaintiffs, who were late in serving Beren, to try to rectify
     the scheduling problems that any such belated amendments would
     create.

                                       14
     Beren is part of the groups called the "Co-Conspirator

Defendants," the "Platinum Insiders," and the "Beechwood

Insiders" in the SHIP TPC. SHIP TPC ~~ 1 n.4, 4 n.8, 29 n.17.

Familiarity with the general allegations against the Co-

Conspirator Defendants, the Platinum Insiders, and the Beechwood

Insiders is here assumed. See generally SHIP TPC. Other than

those instances of group pleading, individualized allegations

against Beren include:

       From March 2007 until December 2015, Beren served as
       Vice President of Platinum Management. In January
       2016, Beren was hired by BAM. According to the New
       York Department of Financial Services, "[i]n a letter
       to the Indiana Department of Insurance, Beechwood
       described Ezra Beren, Murray Huberfeld's son-in-law,
       as a 'junior credit analyst on [its] fixed income
       team' with no 'decision-making ability regarding
       investments' or 'managerial control within the
       investment team.'" To the contrary, Beren's public
       Linkedin profile stated that he was a "Portfolio
       Manager at B Asset Manager" starting in January of
       2016, prior to which he listed his employment with
       Platinum Management starting in March 2011. Beren's
       Linkedin profile was a clear attempt to maintain the
       illusion that the Beechwood Entities and Platinum
       Management were separate entities. As Feuer revealed
       to lawyers in an August 2, 2016 interview, Beren had
       been working out of the Beechwood Entities' offices
       "for years." In fact, Beren was engaged as a
       portfolio manager for BAM beginning in 2014, at the
       same time as he was working as a portfolio manager
       for PPVA. As a portfolio manager for various PPVA
       investments, Beren participated in meetings of the
       Platinum Management valuation committee and helped
       set the inflated PPVA valuations, which he personally
       benefited from in the form of performance fees based
       on those valuations. Due to his management roles with
       Platinum Management and BAM, Beren was heavily


                               15
,r




             involved in numerous aspects of the conspiracy,
             including the misrepresentation of PPVA's NAV, the
             creation of the Beechwood Entities, and the series of
             transactions between the Beechwood Entities and PPVA,
             including the Pedevco investments. [SHIP TPC § 42.]

             As portfolio managers, Small, Beren, Levy and
             Steinberg also contributed to the valuation
             committees [sic] valuation assessments. [SHIP TPC §
             327.]

             As portfolio managers, Small, Beren, Levy and
             Steinberg also contributed to risk determinations.
             [SHIP TPC § 328.]

           The SHIP TPC brings claims against Beren for aiding and

     abetting fraud (First Count), aiding and abetting breach of

     fiduciary duty (Second Count), civil conspiracy (Fifth Count),

     and unjust enrichment (Seventh Count).

     II.   Analysis

           Here, SHIP did not file any opposition brief to Beren's

     instant motion. In deciding an unopposed motion to dismiss, the

     Court "assume[s] the truth of a pleading's factual allegations

     and test[s] only its legal sufficiency. Thus, although a party

     is of course to be given a reasonable opportunity to respond to

     an opponent's motion, the sufficiency of a complaint is a matter

     of law that the court is capable of determining based on its own

     reading of the pleading and knowledge of the law." McCall v.

     Pataki, 232 F.3d 322   (2d Cir.2000).

           A. Aiding and Abetting Claims (First and Second Counts)



                                      16
     The First and Second Counts allege, inter alia, that Beren

"served in dual roles at Platinum and Beechwood and were

directly involved in the valuation of, or transactions related

to, various Platinum investments into which SHIP's funds

ultimately were invested." SHIP TPC !! 415, 424. For

substantially the same reason as stated above in the case of the

SAC in the Trott action, various statements regarding

overvaluation of the Platinum assets are attributable to Beren

pursuant to the group pleading doctrine. Therefore, the Court

denies the motion to dismiss the aiding and abetting claims

against Beren.

     B. Claims for Civil Conspiracy and Unjust Enrichment (Fifth
        and Seventh Counts)

     The Court dismisses the Fifth Count (civil conspiracy) and

the Seventh Count (unjust enrichment) against Beren for the same

reasons that those claims against other moving defendants were

dismissed in the Cyganowski MTD Opinion. 2019 WL 4934967, at

*51-53. In particular, the civil conspiracy claim is dismissed

as it is largely duplicative of the aiding and abetting claims.

See SHIP TPC !! 445-53. The unjust enrichment claim is

dismissed, because "[t]he existence of a valid and enforceable

written contract governing a particular subject matter" -   i.e.,

three investment management agreements between SHIP and the



                               17
•



    relevant Beechwood Parties - "precludes recovery in quasi

    contract for events arising out of the same subject matter," the

    Fifth Count against Beren should be dismissed. Clark-

    Fitzpatrick, Inc. v. Long Island R. Co., 516 N.E.2d 190, 193

    (N.Y. 1987).

                                       Conclusion

         For the foregoing reasons, the Court grants Beren's motion

    to dismiss, with prejudice, the claims for civil conspiracy and

    civil RICO in the SAC and the claims for civil conspiracy and

    unjust enrichment in the SHIP TPC, but denies the motion in all

    other respects.

         The Clerk of the Court is directed to close the entries at

    docket numbers 490 in 18-cv-10936, 472 in 18-cv-12018, and 704

    in 18-cv-6658.

         SO ORDERED.

     Dated:   New York, NY
              December   ~Cf,   2019                J ~ . RAKOFF, U.S.D.J.




                                           18
